The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Friday, March 13, 2015

                                       No. 04-14-00761-CR

                                        David CHARLES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5564
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
         On January 29, 2015, this Court granted Appellant’s motion for a 30-day extension of time to
file his brief, extending the deadline to March 2, 2015. Appellant filed a second motion requesting a
30-day extension of time, which this Court granted in part, extending appellant’s deadline to March
16, 2015. Appellant now files his third motion for extension of time, requesting extension to Friday,
April 4, 2015 (presumed to be Friday, April 3, 2015).

It is ORDERED the motion is GRANTED. Appellant must file the brief on or before Friday, April 3,
2015. This extension extends Appellant’s deadline to 60 days after the original brief was due. For
this reason, NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court